DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 14, 17-19, 22-24 have been amended. Claims 1-13, 15-16, 20-21 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, filed 01/19/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 14, 17-19, 22-24 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 14, 17-19, 22-24 filed 01/19/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding generates a sub-block based merge candidate list including a sub-block based temporal merge candidate based on motion information of a co-located sub block located in a co-located block of a current block.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the step of deriving the sub block based temporal merge candidate of the current block based on motion information of the co-located sub block is performed when the center sub block is only inter-coded.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Zhang (US 20160165263 A1) teaches a video coder that determines a candidate for inclusion in a candidate list for a current prediction unit (PU). The candidate is based on motion parameters of a plurality of sub-PUs of the current PU. If a reference block corresponding to a sub-PU is not coded using motion compensated prediction, the video coder sets the motion parameters of the sub-PU to default motion parameters.

CHEN (US 20140016701 A1) teaches a first reference index value indicates a position, within a reference picture list associated with a current prediction unit (PU) of a current picture, of a first reference picture. A reference index of a co-located PU of a co-located picture indicates a position, within a reference picture list associated with the co-located PU of the co-located picture, of a second reference picture. When the first reference picture and the second reference picture belong to different reference picture types, a video coder sets a reference index of a temporal merging candidate to a second reference index value..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486